DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.
Response to Amendment
 	The Amendment filed 11/04/21 has been entered.  Claims 1, 16, and 30 are amended.  Claims 13 and 27 are canceled.  Claims 1-5, 7- 10, 14, 16- 19, 21- 24, 28 and 30-36 are being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael C. Campbell on 12/02/21.
The application has been amended as follows: 

two jaws pivotally mounted about a pivot point of the fork, and movable between a predetermined closed position and a predetermined open position; 
wherein each jaw comprises front teeth near a distal end of the jaw and rear teeth near a proximal end of the jaw, wherein the front teeth of both jaws are configured to substantially mesh with each other when the jaws are in the closed position, 
wherein the substantially meshed front teeth of both jaws in the closed position form a substantially hemisphere-shaped distal tip and an object capture area proximal to curved portions of the front teeth, 
wherein at least a part of the proximal object capture area is defined by a distal side of one or more of the rear teeth being angled toward the proximal end of the jaw and a proximal side of the angled one or more rear teeth being substantially vertical to a centerline of the device when the jaws are in the closed position, 
wherein at least one of the two jaws includes a cupped portion formed between a row of teeth on a right side and a row of teeth on a left side of the jaw and wherein the rear teeth and the front teeth are disposed substantially around the cupped portion, and wherein at least one of the jaws has a length from its pivot point extending in a proximal direction that is at least about 33% of a length from its pivot point extending in a distal direction.


9. (Previously presented) The device of claim 1 wherein the rear teeth of one of the two jaws are contiguous with the rear teeth of the other jaw along the centerline of the device.
14. (Canceled)
19. (Original) The device of claim 18 wherein the front teeth of both jaws extend across the centerline of the 
28. (Canceled)
30. (Currently amended) A device for use with an endoscope, the device comprising:
a body;
a handle mounted to and movable relative to the body;
a conduit having a first end fixed to the body and a second end, the conduit defining a passage and an opening at the second end;
a fork having two prongs and attached to a distal end of the conduit;
a first jaw and a second jaw, pivotally mounted about a pivot point of the fork within the two prongs, and dependently movable between a predetermined closed position and a predetermined open position; and
wherein each jaw comprises front teeth near a distal end of the jaw and rear teeth near a proximal end of the jaw,

wherein the substantially meshed front teeth of both jaws in the closed position form a substantially hemisphere-shaped distal tip and an object capture area proximal to curved portions of the front teeth,
wherein at least a part of the object capture area is defined by a distal side of at least one rear teeth being angled toward the proximal end of the jaw and a proximal side of a neighboring tooth to the angled at least one rear teeth being substantially vertical to a centerline of the device when the jaws are in the closed position, and
wherein at least one of the first and second jaws includes a cupped portion formed between a row of teeth on a right side and a row of teeth on a left side of the jaw and wherein the rear teeth and the front teeth are disposed substantially around the cupped portion.
34. (Currently Amended) The device of claim 33 wherein the front teeth of both jaws extend across the centerline of the 
Reasons for Allowance
Claims 1- 5, 7- 10, 16- 19, 21- 24 and 30- 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein at least a part of the proximal object capture area is defined by a distal side of one or more of the rear teeth being angled 
Regarding claim 16, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein at least a part of the object capture areas is defined by a distal side of at least one rear teeth being angled toward the proximal end of the jaw, wherein at least one of the two jaws includes a cupped portion formed between a row of teeth on a right side and a row of teeth on a left side of the jaw and wherein the rear teeth and the front teeth are disposed substantially around the cupped portion.
Regarding claim 30, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein at least a part of the object capture area is defined by a distal side of at least one rear teeth being angled toward the proximal end of the jaw and a proximal side of a neighboring tooth to the angled at least one rear teeth being substantially vertical to a centerline of the device when the jaws are in the closed position, and wherein at least one of the first and second jaws includes a cupped portion formed between a row of teeth on a right side and a row of teeth on a left side of the jaw and wherein the rear teeth and the front teeth are disposed substantially around the cupped portion.

Cupped jaws are well known in the art of biopsy forceps.  Some examples include Nierman (US Pat. No. 4,880,015), which discloses biopsy cup jaws 46 (Fig. 6) and Francese et al. (US Pat. No. 5,553,624), which discloses identical jaws 30 each having a distal toothed cup 32 (See Figs. 3, 7, 8).  Francese further discloses that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771       


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771